Smith, J.,
concurring in result.
The majority opinion contrasts with opinions that have exempted these properties: A laundry training inmates of an institution and producing considerable revenue in competition with wholly commercial laundries. A nursing home of a society sometimes charging more than cost in competition with homes operating for private profit. One thousand acres of land owned by a boys ranch that also had 1,600 acres of rented land, 27 horses and ponies, 396 head of cattle, and housing for only 18 boys. The headquarters building, except the caretaker’s apartment, of a woman’s club. A Scottish Rite Temple. House of the Good Shepherd v. Board of Equalization, 113 Neb. 489, 203 N. W. 632; Evangelical Lutheran Good Samaritan Soc. v. County of Gage, 181 Neb. 831, 151 N. W. 2d 446; Lariat Boys Ranch v. Board of Equaliza*583tion, 181 Neb. 198, 147 N. W. 2d 515; Lincoln Woman’s Club v. City of Lincoln, 178 Neb. 357, 133 N. W. 2d 455; Ancient & Accepted Scottish Rite v. Board of County Commissioners, 122 Neb. 586, 241 N. W. 93, 81 A. L. R. 1166.
The alternative here ought to be either reversal based on stare decisis or affirmance based on disapproval of the above cases. The latter which I now think preferable would slow the alarming increase of such indirect subsidies. The court, however, chooses not only to deny these claims of Union College but also tacitly to approve the previous cases. I therefore vote against the majority opinion but for the result. See, generally, Newcomer, “The Growth of Property Tax Exemptions,” 6 Nat. Tax J. 116; Abel, “Public and Public Welfare Property Tax Exemption in West Virginia,” 55 W. Va. L. Rev. 171; Comment, 44 Yale L. J. 1075; Notes, 64 Harv. L. Rev. 288, 21 Tul. L. Rev. 147.